DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. These figures are, essentially, identical to figures 25 and 26 of WO2016/049602. Additionally, many of the other figures disclosing the structure of the capsule appear to be of significantly different art and drafting styles, and there is question as to whether these figures should also be labeled prior art.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. Please note: since the specification is over 300 pages, reference to the as-filed specification is cumbersome. In order to improve efficiency, when the Examiner is referring to the instant specification, the paragraph numbers of the associated PGPub will be used (PGPub 2021/0401895).
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 384-403 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims are drawn to a method of treating ulcerative colitis in a subject by providing a indigestible drug delivery device to a subject, wherein the device delivers a live biotherapeutic to the cecum of the subject. Live biotherapeutic is interpreted as meaning any living cell.
Based upon the instant specification, it appears reasonably clear that the claimed device is already known in the prior art, and that any device that is capable of performing the claimed function will work for the claimed invention. See paragraph [0398] [0402] [0523] [0610] [0707]-[0710]. When analyzing the instant specification, there is nothing to suggest that the Applicant specifically created any of the cited devices, nor is there evidence to suggest that the Applicant modified the cited devices in any meaningful manner.
When looking at the cited devices, they are all devices designed to administer small molecules to a portion of the digestive tract, including the cecum. For example, the Applicant has cited an exemplary device as that found in Jones, et al - PCT/US2015/052500 (paragraph [0402] of the instant specification, associated with WO2016/049602 [IDS Reference]). When looking at the reference, it is clear that the device is capable of detecting its surroundings and depositing its therapeutic contents in the location of the artisan’s choosing. See Jones, paragraphs [0003] [0215] [0324]. When considering the Jones references, and all of the other directly referenced devices, there does not appear to be a single device that is disclosed as being capable of delivering a “live biotherapeutic.” Since there would be a reasonable expectation that a device that was solely designed to administer non-living material would need to be modified to deliver a living material, the Applicant has not shown that the claimed device is enabled for the delivery of living cells. This is underscored by the instant specification, which only shows applied examples using small molecules and antibodies, neither of which are living biological material. The specification neither explicitly nor implicitly suggests any improvements upon the described devices and show no data to suggest that any of the cited devices are capable of housing living biological material, and administering this living biological material to the cecum.
The instant claims show further lack of enablement because the Applicant has shown no reasonable evidence that the local administration of any live biotherapeutic, to the cecum of a subject with ulcerative colitis, would be able to treat the disease in a manner consistent with the claimed “treating.” As discussed above, the only applied examples are those that use small molecules/antibodies, whereas there are no examples describing anything that can be considered a live biotherapeutic.
Since the claims fall within the biotechnology arts, and the MPEP states that, in general, the biotechnology arts are unpredictable (see MPEP 2145(X)(E)). Since the art is generally considered unpredictable, and the Applicant has shown no reasonable evidence of efficacy for the claimed method, it would appear that the claims are not enabled.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 387 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 387 is considered indefinite because it is unclear what cell-type a “mesenchymal live biotherapeutic” is. While mesenchymal stem cell is certainly well-known and fully understood in the art, it is unclear how the claimed “mesenchymal live biotherapeutic” should be interpreted and if it encompasses all mesenchymal stem cells, or particular subsets of mesenchymal-derived cells. Since the instant specification only explicitly mentions mesenchymal stem cells, these will be assumed to encompass the claim limitation. See paragraph [0318].
Please note: Claim 384 is not rejected under 35 USC 112(b), for lack of antecedent basis (“the cecum” is claimed in the fifth-to-last line of the claim). There is no lack of clarity because the claim is drawn to treating ulcerative colitis in a subject, and since the specification is reasonably clear that the subject is, at least a mammal, if not a human, there would be an expectation that the subject would inherently possess a cecum.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lukas, et al (Postgraduate Medical Journal, 82, 620-625, 2006) provides a general review of ulcerative colitis and treatment methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651